         Case 1:21-cv-00180-JLT Document 7 Filed 03/29/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    SANTIAGO PRATT,                                 Case No.: 1:21-cv-00180-JLT (PC)

12                       Plaintiff,                   ORDER TO SHOW CAUSE WHY MOTION
                                                      TO PROCEED IN FORMA PAUPERIS
13           v.                                       SHOULD NOT BE DENIED

14    KEN CLARK, et al.,                              21-DAY DEADLINE

15                       Defendants.
16

17          Plaintiff has filed a motion to proceed in forma pauperis in this action. (Doc. 6.)

18   According to the California Department of Corrections and Rehabilitation certified account

19   statement submitted by Plaintiff, he had $9,849.47 in his inmate trust account as of December 9,

20   2020. (Doc. 2.) This is more than enough to pay the $402 filing fee in full. Therefore, Plaintiff

21   must show why he is entitled to proceed in forma pauperis.

22          Proceeding “in forma pauperis is a privilege not a right.” Smart v. Heinze, 347 F.2d 114,

23   116 (9th Cir. 1965). While a party need not be completely destitute to proceed in forma pauperis,

24   Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339–40 (1948), “‘the same even-handed

25   care must be employed to assure that federal funds are not squandered to underwrite, at public

26   expense, either frivolous claims or the remonstrances of a suitor who is financially able, in whole

27   or in material part, to pull his own oar.’” Doe v. Educ. Enrichment Sys., No. 15-cv-2628-MMA-

28   MDD, 2015 U.S. Dist. LEXIS 173063, *2 (S.D. Cal. 2015) (quoting Temple v. Ellerthorpe, 586
         Case 1:21-cv-00180-JLT Document 7 Filed 03/29/21 Page 2 of 2


 1   F. Supp. 848, 850 (D.R.I. 1984)). Hence, “the court shall dismiss the case at any time if the court

 2   determines that the [plaintiff’s] allegation of poverty is untrue.” 28 U.S.C. § 1915(e)(2)(A).

 3          Plaintiff appears to have adequate funds to pay the filing fee for this action. Accordingly,

 4   within 21 days of the date of service of this order, the Plaintiff SHALL to show cause in writing

 5   why his motion to proceed in forma pauperis should not be denied. Alternatively, Plaintiff may

 6   pay the filing fee in full. Failure to respond to this order may result in a recommendation that this

 7   action be dismissed for failure to obey a court order.

 8
     IT IS SO ORDERED.
 9
10      Dated:     March 27, 2021                               /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                        2
